Citation Nr: 1527408	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  15-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1956 to November 1964, with additional service in the National Guard and a period of active duty for training (ACDUTRA) from July 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file is now in the jurisdiction of the St. Petersburg, Florida RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  

The Veteran underwent a VA audiological examination in August 2011.  The examiner diagnosed bilateral hearing loss and tinnitus.   After reviewing his claims file, she opined it is less likely as not that the bilateral hearing loss and tinnitus are caused by or a result of military noise exposure.  She reasoned a review of his service treatment records (STRs) show normal hearing at enlistment and separation with no significant threshold shifts between the active duty dates of 1958 and 1964.  She noted a change in hearing is a significant change greater than normal measurement error, which she indicated was 10 decibels.  She opined tinnitus was as likely as not a symptom associated with the hearing loss.  However, a review of the Veteran's service personnel records indicate he had a period of ACDUTRA from July 1, 1965, to March 12, 1966.  Furthermore, a January 1966 examination report appears to indicate the Veteran's hearing acuity underwent a significant change, as defined by the VA examiner, during that period when compared to his active duty evaluations and a February 1965 evaluation that occurred just before the period of ACDUTRA.  [The Board notes it converted the decibel thresholds reported in each examination from the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standard as they were reported prior to October 31, 1967.]  Based on the foregoing, the Board finds a clarifying medical opinion is necessary.

Regarding the matter of service connection for tinnitus, as an opinion of record related the Veteran's tinnitus to his hearing loss, the Board finds that the matter of service connection for tinnitus is inextricably intertwined with the matter of service connection for hearing loss.  As such, the appropriate remedy is to defer adjudication of the claim for tinnitus pending the adjudication of the inextricably intertwined claim for hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's record to the August 2011 VA examiner (if available, or to another examiner if not) for review and an addendum opinion to ascertain the nature and likely etiology of the Veteran's bilateral hearing loss.  Based on the record, the examiner should provide a response to the following: 

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral hearing loss was incurred in service (including during the period of ACDUTRA from July 1965 to March 1966).  For purposes of this opinion, in-service noise trauma is to be presumed.  The examiner should address the decrease in the Veteran's hearing acuity as shown on the January 1966 examination report (as compared to the February 1965 audiometric data).  

2. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

